Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1–30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1 including: in response to detecting the user activation of the randomizer control presented on the user terminal: automatically selecting an item of non-scheduled video content based at least in part on: the randomizer rules; the explicitly provided user preferences, and the inferred user preferences; causing the selected item of non-scheduled video content to be streamed over the network to the user terminal, wherein the automatically selected item of non-scheduled video content is not selected by the user.
Regarding claims 2–30 all claimed limitations are allowed as per discussion for claim 1.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426